Citation Nr: 1728127	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and J.F.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

Veteran served on active duty from August 1959 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that granted the Veteran service connection for bilateral hearing loss disability, and assigned a noncompensable disability rating.

In February 2017, the Veteran testified at Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided in order to fulfill VA's duty to assist the Veteran.  38 C.F.R. § 3.159 (2016).

In testimony, the Veteran, his witnesses and his representative have indicated that the Veteran's hearing loss disability is currently worse than reflected by the most recent VA examination which was conducted in March 2014.  His wife testified that despite wearing hearing aids, he has substantial trouble hearing many words.  Both she and J.F. explained that he turns the television volume up extremely high now and has significant difficulty talking on the phone.  J.F. indicated that it is a struggle to carry on a phone conversation with the Veteran.  He indicated his perception that the Veteran's hearing has worsened.  Further, the Veteran's representative has highlighted the significant difference that appears to exist between the Veteran's ability to hear and the level of hearing seemingly reflected in March 2014 VA examination.  She argued that even a 2012 non-VA audiological report seems to suggest a more severe level of hearing disability.  In light of the information provided by the Veteran, his witnesses and his representative regarding a greater severity of his bilateral hearing loss disability, the Board finds that a current VA audiology examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  Relevant records in VBMS and Virtual VA, to include the 2012 non-VA audiology report, must be made available to the examiner. 

The examiner's attention is also directed to the testimony noted herein.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




